Case 20-22819 Doc 17 Filed 07/29/20 Entered 07/29/20 08:20:15 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                         UNITED STATES BANKRUPTCY COURT
                         FOR THE District of Utah, Central Division

IN RE:                                               CASE: 20-22819

JARED BELCHER                                        CHAPTER 13

                                                     HON. R. KIMBALL MOSIER
Debtor                                               Confirmation Hearing:July 28, 2020


  ORDER CONTINUING CONFIRMATION HEARING FOLLOWING CONTESTED
                     CONFIRMATION HEARING
   A hearing on confirmation of the Chapter 13 plan came before this Court on July 28, 2020
10:00 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other parties,
if any, made their appearances on the record. Based on the representations of counsel and the
Trustee, and having determined that all requirements for confirmation have NOT been met, the
Court hereby ORDERS:
   The hearing on confirmation is continued to September 24, 2020 at 10:00 am.

   IT IS FURTHER ORDERED that, if the following conditions are not satisfied within the
time limits set forth below, confirmation of the Debtor's plan will be denied and the case will be
dismissed without further notice or hearing upon declaration by the Trustee:
Case 20-22819 Doc 17 Filed 07/29/20 Entered 07/29/20 08:20:15 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 2



   1. The Debtors shall be current on ALL Plan payments through July 2020, on or before
August 11, 2020 or your case shall be dismissed without further notice and hearing. The Debtors
must ensure that the payment is mailed (Standing Chapter 13 Trustee, 3111 Momentum Place,
Chicago, IL 60689-5331), transmitted online (www.TFSbillpay.com), or in-person (MoneyGram
locations) early enough to post by the deadline.

   2. On or before August 11, 2020, the Debtor(s) shall provide to the Trustee's Office a copy of
his 2019 tax returns.

   3. On or before August 11, 2020, the Debtor(s) shall file with the Court and provide the
Trustee with a copy of a certificate of service of the plan.


                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on July 29, 2020.

 RUSSELL C. SKOUSEN, ECF Notification
                                                /s/ Pauline Thayne

                        DESIGNATION OF PARTIES TO BE SERVED
 JARED BELCHER, 13891 NEWBERG DRIVE, HERRIMAN, UT 84096




 RUSSELL C. SKOUSEN, ECF Notification

 LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
